Citation Nr: 0836548	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  05-31 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as secondary to herbicide exposure.

2.  Entitlement to service connection diabetes mellitus, to 
include as secondary to herbicide exposure.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Arkansas Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse
ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas, which denied the benefits 
sought on appeal.  In September 2007, the Board returned the 
case for additional development and the case was subsequently 
returned to the Board for further appellate review.  

The Board notes that the veteran initially claimed service 
connection for depression, and it has been variously 
diagnosed as PTSD, major depressive disorder and manic 
depression.  The Board will proceed on the veteran's claim of 
service connection more generally characterized as an 
acquired psychiatric disorder as listed on the cover page of 
this opinion.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  With 
respect to the veteran's claim for service connection for a 
psychiatric disorder, specifically PTSD, the record reflects 
a current diagnosis of PTSD based upon stressors as 
identified by the veteran.  One of the stressors identified-
the suicide of the veteran's girlfriend while in service-was 
also a stressor noted for the veteran's claim of service 
connection for depression.  As noted above, the veteran's 
claim is characterized as service connection for acquired 
psychiatric disorder, to include PTSD.  The alleged stressor, 
however, has not been verified.  

In an August 2007 VA treatment record, the veteran indicated 
that he was in the presence of gunfire while serving in 
Korea.  He reported that he was also shot at while stationed 
there.  

In a December 2007 VA treatment record, the veteran indicated 
that he was on alert during the negotiations of the capture 
of member of the USS Pueblo.  The veteran reported being on 
general guard duty at the main gate and was fearful of attack 
and capture.  He also recalled incidents whereby North 
Koreans were trying to cross the border.  He reported dreams 
about fighting Koreans.  The veteran indicated that during 
training, drill sergeants terrified him by hollering, 
screaming and kicking him.  The veteran advised that he began 
drinking and using drugs after the death of his girlfriend.  
The social worker noted that the veteran exhibited 
hypervigilance, quick anger, depression and emotional 
numbing.  This evidence was not addressed by the RO in its 
April 2008 Statement of the Case.  

Additionally, in the veteran's most recent submissions, he 
indicated that he was sexually assaulted while serving time 
in the stockade.  The veteran has not been afforded notice of 
the evidence necessary to substantiate his claim of service 
connection for PTSD-including the questionnaire of the 
veteran's alleged in-service stressors or the requirements 
for service connection for PTSD based upon a personal 
assault.  The record also reflects that there are possibly 
additional, pertinent medical records that are not associated 
with the claims file.  

Thus, the veteran's claim of service connection for an 
acquired psychiatric disorder, including PTSD and PTSD due to 
personal assault must be remanded for notice in compliance 
with the VCAA and for further evidentiary development-
including an attempt to verify the alleged in-service 
stressors.  

With respect to the veteran's claim of a skin disability and 
diabetes mellitus due to exposure to herbicides, the record 
reflects that the veteran served at Camp Casey in Korea.  He 
reported being exposed to Agent Orange.  A review of 
personnel records reflect that the veteran served in Korea 
between March 1968 and July 1969.  

The Board points out that the VA will concede exposure to 
herbicides if a veteran alleges service along the DMZ in 
Korea and was assigned to one of the following units of the 
3rd Brigade of the 7th Infantry Division between April 1968 
and July 1969: 1st Battalion, 17th Infantry; 1st Battalion, 
31st Infantry; 1st Battalion, 32nd Infantry; 2nd Battalion, 
10th Cavalry; 2nd Battalion, 17th Infantry; and 2nd 
Battalion, 31st Infantry.  

If it is determined that a veteran who served in Korea during 
this time period belonged to one of the units identified by 
the Department of Defense (DOD), then it is presumed that he 
or she was exposed to herbicides containing Agent Orange, and 
the presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  
See VA Adjudication Procedure Manual, M21-1 MR, Part VI, 
Chapter 2, Section B.  If the veteran instead either belonged 
to a different unit located in Korea during this time period, 
or served in one of the units identified by DOD between 
September 1, 1967 and August 31, 1971, but not during 1968 or 
1969, then herbicide exposure will represent a factual 
determination to be established on a case-by-case basis.  Id.  
The VA Adjudication Manual also provides that if a veteran 
was assigned to a unit other than those listed by the DOD and 
alleges service along the DMZ between April 1968 and July 
1969, the U.S. Army and Joint Services Records Research 
Center (JSRRC) (formerly, the U.S. Armed Services Center for 
Unit Records Research (CURR)) must be contacted for 
verification of the location of the veteran's unit.

In a July 2008 submission to VA, the veteran also reported 
that he currently receives benefits from the Social Security 
Administration (SSA).  The veteran first began receiving 
benefits in March 2008.  These SSA records have not been 
requested, nor are they associated with the veteran's claims 
file.  Additionally in the veteran's statement, he advised 
that there should be updated VA treatment records since 
December 2007 which would relate to his current appeal.  

The veteran also identified treatment for a skin problem at 
the Kansas City VAMC in 1970.  Of note, VA requested all 
treatment records from the Kansas City VAMC, and in January 
2004, it was noted that no medical records were available.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
further development of the case is necessary.  This case is 
being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is necessary.  Accordingly, 
the case is REMANDED for the following action:


1.  The RO/AMC should issue the veteran 
appropriate VCAA notice regarding his 
claim of service connection for an 
acquired psychiatric disorder, to include 
PTSD and PTSD based upon a personal 
assault.  This notice should also include 
a stressor questionnaire for the veteran 
to submit in support of his claim.  The 
veteran should be requested to detail his 
stressors, including dates and names, with 
as much specificity as possible so as to 
fully develop his claim.  

2.  The RO/AMC should obtain and associate 
with the claims file all outstanding VA 
medical records and private treatment 
records as identified by the veteran.

3.  The RO/AMC should obtain and associate 
with the claims file a copy of any 
decision awarding the veteran benefits 
from the Social Security Administration 
and the medical evidence considered in 
reaching any such decision.

4.  If the veteran has more specifically 
identified his stressors, including the 
dates of the alleged exposure to gunfire, 
the RO/AMC should obtain information 
regarding the activities of Battery B, 2nd 
Battalion (Hawk), 71st Artillery, 8th Army 
during the time frame identified by the 
veteran.  Information should be sought 
from sources which include, but is not 
limited to, unit and organizational 
histories, daily staff journals, operation 
reports-lessons learned, after action 
reports, radio logs, command chronology 
and war diaries and monthly summaries.  

5.  The RO/AMC should specifically contact 
the U.S. Army and Joint Services Records 
Research Center to verify whether the 
veteran served with a unit in Korea that 
was subject to exposure to herbicides or 
served in a unit similarly situated as 
those units already identified as having 
been exposed to Agent Orange as noted in 
the VA Adjudication Manual as cited above.  

6.  The veteran should be requested to 
furnish the death certificate to verify 
the death of his girlfriend while he was 
in service, and furnish some evidence that 
the individual named in the death 
certificate was his girlfriend.  That 
evidence may consist of, but is not 
limited to, statements from his or his 
girlfriend family, friends or 
acquaintances. 

7.  After the development requested above 
has been completed, the RO/AMC should 
prepare a report detailing the nature of 
any stressor which it has determined is 
established by the record.  If no stressor 
has been verified, the RO/AMC should so 
state in its report.  This report should 
then be added to the claims file.  

8.  If a stressful incident is found to be 
verified by the evidence of record, the 
veteran should be afforded a psychiatric 
examination to determine the nature and 
etiology of any psychiatric disorders that 
may be present.  All indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  Regarding the claim for 
PTSD, the RO/AMC must provide the examiner 
with a summary of any stressor described 
above, and the examiner must be instructed 
that only those events may be considered 
for the purpose of determining whether 
exposure to an in-service stressor has 
resulted in the current psychiatric 
symptoms.  The examiner is requested to 
review all records associated with the 
claims file and following this review and 
the examination indicate whether the 
veteran has PTSD.  If the diagnosis of 
PTSD is deemed appropriate, the examiner 
should comment upon the link between the 
current symptomatology and one or more of 
the in-service stressors found established 
by the RO/AMC.  A clear rationale for all 
opinions would be helpful and a discussion 
of the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1, copies of all pertinent records in 
the veteran's claims file or in the 
alternative the claims file must be made 
available to the examiner for review in 
connection with the examination.  


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified. 



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


